DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 6, and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "the clutch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the clutch" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites the limitation "the negative load jump for protecting the clutch" in lines 2-3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 and 7 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Glugla et al (U.S. Pre-Grant Publication 2015/0025723).
Regarding claim 1, Glugla teaches a method for control and/or regulation of a hybrid powertrain of a motor vehicle (Paragraphs 0014, 0034-0058), the method comprising: taking exhaust gas from an exhaust system (Paragraphs 0018, 0034, 0039, 0040); delivering the exhaust gas to a fresh air supply of an internal combustion engine (Paragraphs 0018, 0034, 0039, 0040); purging the residual recirculated exhaust gas from the fresh air supply in the event of a negative load jump; wherein, after the negative load jump, the internal combustion engine continues to run with a smaller load and substantially simultaneously the torque supplied by the internal combustion engine is recuperated via an electric machine, and wherein no positive torque in total is applied to the output of the powertrain (Paragraphs 0045-0056 and 0072-0077).
Regarding claim 2, Glugla discloses the invention of claim 1 as discussed above, and Glugla teaches that the internal combustion engine continues to be operated at an efficiency-optimized load point after the negative load jump (Paragraphs 0054-0056 and 0072-0077).
Regarding claim 3, Glugla discloses the invention of claim 1 as discussed above, and Glugla teaches that the torque supplied by the internal combustion engine is overcompensated for by the electric machine ("negative torque") in order to represent to a driver a braking frictional torque of an internal combustion engine coasting in gear (Paragraphs 0045, 0047, 0052, 0054-0056 and 0076).
Regarding claim 4, Glugla discloses the invention of claim 1 as discussed above, and Glugla teaches that the electric machine is arranged on the engine side of a clutch (212 or 210), wherein the clutch is opened after the negative load jump (Paragraphs 0024-0032 [claim does not specify exactly "when" after the negative load jump, and engine operation and clutch opening will occur continuously after each time a negative load jump occurs]), and wherein the electric machine recuperates the mechanical energy within the framework of speed regulation of the internal combustion engine (Paragraphs 0045-0056 and 0072-0077).
Regarding claim 5, Glugla discloses the invention of claim 1 as discussed above, and Glugla teaches that the electric machine is arranged on a transmission side of a clutch (236), wherein the clutch is closed in the case of the negative load jump, and a negative torque is applied to the powertrain via the electric machine (Paragraphs 0024-0025, 0045-0056, and 0072-0077).
Regarding claim 7, Glugla discloses the invention of claim 1 as discussed above, and in the hybrid vehicle with the engine and automatic transmission disclosed by Glugla, the driver is in control of causing the negative load jump in the system, and the driver can easily cause the negative load jump to occur at a time of shifting, in order to protect the clutch, by lifting off of the accelerator pedal when the shift is occurring.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Glugla et al (U.S. Pre-Grant Publication 2015/0025723).
Regarding claim 6, Glugla discloses the invention of claim 1 as discussed above, and Glugla teaches that the negative load jump occurs in a hybrid powertrain after the driver causes disengagement of a clutch (210 or 211, for example) to change gears (Paragraphs 0027, 0029, 0031 [claim does not specify exactly "when" after the driver causes disengagement of a clutch, and engine operation and negative load jumps will occur continuously after the disengagement occurs]), and wherein the electric machine regulates the speed of the internal combustion engine (Paragraphs 0045-0056 and 0072-0077).
Glugla does not teach that the transmission is a manual transmission. 
However, a person having ordinary skill in the art would have found it to be an obvious matter of design choice before the effective filing date of the claimed invention to modify the invention of Glugla by using a manual transmission with it's own clutch, since applicant has not disclosed that the transmission type solves any stated problem or is for any particular purpose and it appears that the invention would perform equally with any type of transmission (automatic, CVT, manual, etc.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN R STECKBAUER whose telephone number is (571)270-0433. The examiner can normally be reached Monday - Thursday 9:30-7:30 PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on 571-270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KEVIN R STECKBAUER/Primary Examiner, Art Unit 3747